Tenney, J.
The indictment is not defective in substance or form, on account of the omission to state the street, in which the house, that is alleged to have been unlawfully kept, was situated. It is a general rule, when the act itself is not necessarily unlawful, but becomes so by its peculiar circumstances and relations, all the matters must be set forth in which its illegality consists. That which will constitute a nuisance in one situation, may be perfectly lawful in another. “But when the act is manifestly an offence, as for keeping a house of ill fame, this precaution is needless.” 1 Chit. Cr. Law, 229 & 230. It is said by Lord Mansfield, in Rex v. Horne, Cowper, 612, “when the circumstances go to constitute a crime, they must be set out; when a crime is a crime independently of such circumstances, they may aggravate, but do not contribute to make the offence.”
It is insisted, that the words, “ to the common nuisance of all the inhabitants of the State,” which are often, if not generally found in indictments, for an offence like the one intended to be charged in this case, are material. It is said, by Mr. Chitty, in 1 Chit. Cr. Law, 245, “ in the conclusion of an indictment, or each count, there are several matters in common use, which do not seem to be at all material,” and some are mentioned as examples, “ but the words to the common nuisance of all the liege subjects of our Lord, the *561King, seem, according to the better opinion, to bo necessary in indictments for common nuisances.”
A house of ill fame, by the common law, may be a common nuisance, and in an indictment against a person for keeping such a house, as being a common nuisance, the words, “ to the common nuisance, &c., are undoubtedly essential to the validity of the indictment.”
The indictment, which we are now considering, is for an offence created by statute c. 160, § 15, which provides, “any person, who shall keep a house of ill fame, resorted to for the purpose of prostitution or lewdness, shall be punished by imprisonment, &c. This chapter is entitled, “ Of of-fences against chastity, morality, and decency,” and the keeping of a house of ill fame, &c., is made a crime of itself, independent of other facts, or circumstances. The indictment is not for the offence of keeping a house of ill fame, as a common nuisance, but for a violation of the statute referred to. It is in the language of the statute, and is sufficient.

Exceptions overruled.